Fourth Court of Appeals
                                San Antonio, Texas
                                    December 14, 2017

                                   No. 04-16-00252-CV

                            Jean Eckford HARDAWAY, et al.,
                                       Appellants

                                             v.

                           Lou Eda KORTH Stubbs Nixon, et al.,
                                      Appellees

                From the 218th Judicial District Court, Karnes County, Texas
                             Trial Court No. 12-09-0188-CVK
                        Honorable Russell Wilson, Judge Presiding


                                      ORDER
       Appellees’ motion for rehearing was due December 7, 2017. Appellees have filed an
unopposed motion for extension of time, asking for an extension to December 21, 2017. After
review, we GRANT appellees’ motion and ORDER appellees to file their motion for rehearing
on or before December 21, 2017.


                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of December, 2017.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court